Citation Nr: 1019458	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-06 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including due to Agent Orange 
exposure.

2.  Entitlement to service connection for hypertension, 
including due to Agent Orange exposure.

3.  Entitlement to service connection for liver lesions, 
including due to Agent Orange exposure.

4.  Entitlement to service connection for degenerative joint 
disease of the knees, hips, lumbar spine, cervical spine, 
shoulders, and hands, including due to Agent Orange exposure.

5.  Entitlement to an initial rating higher than 10 percent 
for Type II Diabetes Mellitus.

6.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

7.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).

8.  Entitlement to a rating higher than 10 percent for 
residuals of an injury to the left great toe with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969, from November 1972 to November 1976, and from 
April 1977 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for COPD, hypertension, liver lesions, and 
degenerative joint disease of the knees, hips, lumbar spine, 
cervical spine, shoulders, and hands.

However, the RO granted service connection for:  (i) PTSD, 
assigning an initial 50 percent rating; (ii) type II diabetes 
mellitus, assigning an initial 10 percent rating; (iii) and 
tinnitus, assigning an initial 10 percent rating.  The 
Veteran appealed for higher initial ratings for each of these 
disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (when a Veteran appeals his initial rating, VA must 
consider whether to "stage" the rating to compensate him 
for times since the effective date of the award when the 
disability may have been more severe than at others).  

As support for his claims, the Veteran testified at a hearing 
at the RO in July 2009 before the undersigned Veterans Law 
Judge of the Board.  And at the outset of the hearing, he 
withdrew his claim for a higher initial rating for his 
tinnitus.  38 C.F.R. § 20.204 (2009).  His current rating for 
his tinnitus, 10 percent, is the highest possible schedular 
rating he may receive for this condition.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2009).  See also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  So that claim is no longer 
at issue.

Of the several other claims that remain, because they require 
further development, the Board is remanding the claims for:  
(i) service connection for degenerative joint disease of the 
knees, hips, lumbar spine, cervical spine, shoulders, and 
hands, including due to Agent Orange exposure; (ii) an 
initial rating higher than 50 percent for PTSD; and (iii) a 
rating higher than 10 percent for residuals of an injury to 
the left great toe with degenerative arthritis.  The remand 
of these claims will be via the Appeals Management Center 
(AMC).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and, therefore, it is presumed he was exposed to 
herbicides while there.

2.  COPD and hypertension, however, are not included in the 
list of diseases that are presumptively associated with 
exposure to herbicides (the dioxin in Agent Orange) during 
the Vietnam era.

3.  The Veteran's COPD and hypertension were first diagnosed 
many years after his military service ended and have not been 
etiologically linked by competent and credible evidence to 
his service, including to exposure to herbicides in Vietnam.

4.  The two lesions on the Veteran's liver are clinical 
findings and not a disability for which VA compensation may 
be granted.

5.  The Veteran's Type II Diabetes Mellitus is treated with a 
restricted diet, but does not require insulin, oral 
hypoglycemic agents, or restriction of his activities.

6.  During his hearing, the Veteran submitted a statement 
indicating he was withdrawing his appeal for a rating higher 
than 10 percent for his tinnitus.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

3.  A disability involving liver lesions was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria are not met for an initial rating higher 
than 10 percent for Type II Diabetes Mellitus.  38 U.S.C.A. § 
1155 (West & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2009).

5.  The criteria are met for withdrawal of the Veteran's 
substantive appeal on the issue of his purported entitlement 
to an initial rating higher than 10 percent for his tinnitus.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing governing statutes, regulations, 
and cases, the relevant factual background, and an analysis 
of its decision.  

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



In this case, the Veteran was provided a VCAA notice letter 
in April 2007 concerning all of his underlying claims for 
service connection (keeping in mind all of his claims arose 
in this context, some of which were granted whereas others 
were not).  That letter informed him of the evidence required 
to substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also included information concerning the downstream 
disability rating and effective date elements of his claims, 
see Dingess, supra, and was issued prior to the RO initially 
adjudicating his claims in August 2007, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  

When, as here, the claims for higher ratings arose from the 
initial ratings assigned by the RO after granting service 
connection for the disabilities, the U.S. Federal Circuit 
Court of Appeals and the U.S. Court of Appeals for Veterans 
Claims (Court) have held that where the underlying claim for 
service connection has been granted and there is disagreement 
regarding a downstream issue, such as an initial rating, the 
claim has been substantiated as it arose in its initial 
context and there is no need to provide additional VCAA 
notice concerning the downstream issue.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin 
v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Rather, the provisions of 
38 U.S.C.A. § 7105(d) require VA to issue a statement of the 
case (SOC) if the disagreement concerning the downstream 
issue is not resolved.  And since the RO provided the Veteran 
an appropriate SOC citing the statutes and regulations 
governing the assignment of disability ratings (including, 
as here, initial disability ratings) and discussing the 
reasons and bases for not assigning higher initial ratings, 
the Courts' reasoning in Hartman and Dunlap leads to the 
conclusion that further VCAA notice is not required in this 
case.  See also VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).   

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of these claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
pertinent records that he and his representative identified 
as relevant to these claims.  These records include VA and 
private treatment records, as well as records pertaining to 
his award of Social Security Administration (SSA) benefits.  
See 38 C.F.R. § 3.159(c)(1) and (c)(2).  See also Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Although he was not 
afforded a VA examination to determine the severity of his 
Type II Diabetes Mellitus, numerous VA treatment records on 
file contain the information needed to assess the severity of 
this disability and address the applicable rating criteria.  
A VA examination therefore is not needed.  
38 C.F.R. §§ 3.327, 4.2.  See also Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); 
Green v. Derwinski, 1 Vet. App. 121 (1991); and VAOPGCPREC 
11-95 (April 7, 1995) and.

With respect to the claims for service connection for COPD, 
hypertension, and liver lesions, the Board finds that a VA 
examination in not needed to determine whether these 
disabilities are related to the Veteran's military service 
since the record shows no evidence of respiratory problems or 
hypertension until many years after service, while the 
clinical findings of two lesions on his liver have not been 
attributed to any kind of liver disease (i.e., a current 
disability).  Hence, the standards outlined in the Court's 
decision in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
have not been met, which require evidence of an event, 
injury, or disease to have occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, as well as a current disability.  Instead, there 
are only the Veteran's unsubstantiated lay allegations, 
which, alone, are insufficient to require the scheduling of a 
VA compensation examination for a medical nexus opinion.  
See Waters v. Shinseki, No. 2009-7071 (April 6, 2010); Duenas 
v. Principi, 18 Vet. App. 512, 519 (2004).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA.

II.  Service-Connection Claims

The Veteran claims that he developed COPD, hypertension, and 
two lesions (or cysts) on his liver as a result of Agent 
Orange exposure while serving in Vietnam.  For the reasons 
and bases set forth below, however, the Board finds no basis 
to grant these claims.  

A.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Stated somewhat differently, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus or etiological link between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Certain chronic diseases, such as hypertension and diabetes 
mellitus, may be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition to these provisions, a Veteran who, during active 
military, naval, or air service served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to 
establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during service, 
certain specified diseases shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).  This list of diseases includes:  chloracne or 
other acneform disease consistent with chloracne, type 2 
diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  



These diseases, however, must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne (or other acneform disease consistent 
with chloracne) must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

VA has determined there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, the availability of presumptive service 
connection for a disability based on exposure to herbicides 
does not preclude a Veteran from establishing service 
connection with proof of direct causation.  
See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In fact, the 
Court has specifically held that the provisions set forth in 
Combee, which, instead, concerned exposure to radiation, 
are nonetheless applicable in cases, as here, involving 
exposure to Agent Orange.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).

B.  COPD

The Veteran was diagnosed with COPD in 2006.  He claims that 
he developed this respiratory disorder as a result of having 
been exposed to Agent Orange while serving in Vietnam during 
the Vietnam era.  For the reasons and bases set forth below, 
however, the Board finds no basis to grant this claim.



The Veteran's military records verify that he did serve in 
the Republic of Vietnam during the Vietnam era, so it is 
presumed that he was exposed to Agent Orange in service.  
However, service connection is not available on a presumptive 
basis for COPD as due to Agent Orange exposure because it is 
not included in the list of presumptive diseases in 38 C.F.R. 
§ 3.309(e).  Additionally, under the authority of the Agent 
Orange Act of 1991 and supplemental legislation, the 
Secretary of VA has reviewed reports from the National 
Academy of Sciences and determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  72 Fed. Reg. 
32395, 32407 (June 12, 2007).  Thus, service connection is 
not warranted for COPD on a presumptive basis.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

Therefore, service connection for COPD only may be 
established with proof of actual direct causation.  Stefl, 
supra.  See again also McCartt v. West, 12 Vet. App. 164, 167 
(1999) (wherein the Court held that the provisions set forth 
in Combee, which actually instead concerned radiation 
exposure, are nonetheless equally applicable in cases, as 
here, involving claimed Agent Orange exposure).  
In other words, medical evidence must show the Veteran's COPD 
is directly related to his military service.  And mere lay 
assertions of this purported cause-and-effect relationship do 
not constitute competent medical evidence with respect to 
this nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Unfortunately, no such medical nexus evidence has been 
submitted in this case.  The Veteran's service treatment 
records make no reference to respiratory problems.  Of 
particular relevance, a clinical evaluation at the time of 
his military retirement  from service in June 1991 notes that 
his lungs and chest were normal.  This is probative evidence 
against this claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  Instead, the record shows his COPD was first 
diagnosed in October 2006, more than 15 years after his 
military service had ended.  The lapse of so many years 
following the conclusion of his service and initial objective 
indication of this condition also is probative evidence 
against this claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  

Moreover, none of the medical records in the claims file 
indicates the Veteran's COPD is related to his military 
service.  This, too, adds to the deficiency of his claim.  
See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."). 

Several medical records note the Veteran's extensive history 
of heavy smoking and suggesting smoking as a possible cause 
for his COPD.  As such, the Board has considered the argument 
that he became nicotine dependent during service, which 
ultimately caused his COPD.  However, since he filed his 
claim in March 2007, service connection based on disability 
resulting from the use of tobacco products is precluded by 
law.  In this regard, legislation was enacted prohibiting 
service connection for death or disability on the basis that 
it resulted from an injury or a disease attributable to the 
use of tobacco products by a claimant during the claimant's 
military service, which applies to all claims filed after 
June 9, 1998.  See 38 U.S.C.A. § 1103; Internal Revenue 
Service Restructuring and Reform Act of 1998, Pub. L. No. 
105-206, 112 Stat. 685, 865-66 (1998).

In short, the medical evidence does not support the Veteran's 
claim that his COPD was incurred in or aggravated by his 
military service, including especially that it is the result 
of exposure to Agent Orange in Vietnam.  See Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Indeed, there is only his 
unsubstantiated lay allegation of this correlation.  But as a 
layman, without any medical training and/or expertise, he 
simply is not qualified to render this kind of medical 
opinion.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-95.  Instead, he is only competent to comment on 
symptoms (e.g., shortness of breath) he may have experienced 
during and since service, but not the etiology of his 
symptoms in terms of whether they are associated with Agent 
Orange exposure many years ago as a result of his service in 
Vietnam.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also 38 C.F.R. § 3.159(a)(2); Rucker v. 
Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency "a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  In Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court 
addressed lay evidence as potentially competent to support 
presence of disability, including during service and since, 
even where not corroborated by contemporaneous medical 
evidence.  But the Federal Circuit Court also indicated the 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Here, even accepting the Veteran was 
exposed to Agent Orange in Vietnam, there is no competent and 
credible indication that he has consequent COPD.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for COPD.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of 
this claim is denied.

C.  Hypertension

The Veteran also claims that he developed hypertension as a 
result of exposure to Agent Orange during his Vietnam 
service.  After carefully reviewing the evidence of record, 
however, the Board finds that the preponderance of the 
evidence is also against this claim.  

Hypertension may be presumed to have been incurred in service 
if manifest to a compensable degree of at least 10-percent 
disabling within one year of discharge from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
minimum compensable (10 percent) disability rating for 
hypertension requires diastolic pressure of predominantly 100 
or more or systolic pressure of predominantly 160 or more; or 
if a claimant has a history of diastolic pressure 
of predominantly 100 or more and requires continuous 
medication for control.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009). 

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2009).

In this case, service connection is not available on a 
presumptive basis for hypertension as due to Agent Orange 
exposure because it is not included in the list of 
presumptive diseases in 38 C.F.R. § 3.309(e).  Therefore, 
service connection for hypertension only may be established 
with proof that it manifested either in service or to a 
compensable degree during the one-year presumptive period 
after service.  Stefl, supra.  Unfortunately, no such 
evidence has been submitted.

The Veteran's service treatment records make no reference to 
high blood pressure, much less persistently elevated blood 
pressure indicative of hypertension.  Of particular 
relevance, his blood pressure was 110/62 at his retirement 
physical in June 1991, less than two months prior to his 
separation from active duty.  There is also no indication 
that he was on medication for high blood pressure while on 
active duty.  These records, therefore, provide highly 
probative evidence against this claim  See Struck, 9 Vet. 
App. at 147.  

The record also shows that hypertension did not become 
manifest to a compensable degree of least 10-percent 
disabling within one year of his retirement from active duty 
in August 1991, so as to otherwise warrant presuming this 
condition was incurred in service under the alternative 
provisions of 38 C.F.R. § 3.309(a).  


An October 1991 VA examination report lists blood pressure 
readings of 150/92 while sitting, 152/94 while standing, and 
138/86 while lying down.  Since two of these three readings 
have a diastolic blood pressure that is greater than 90 mm., 
it is possible that he may have had hypertension at that 
time.  On the other hand, these may only be isolated findings 
since his blood pressure was not recorded on at least three 
different days.  See Rabideau, 2 Vet. App. at 143; 38 C.F.R. 
§ 4.104, Diagnostic Code 7101(Note 1) (2009).  Regardless of 
whether hypertension was present, the minimum compensable (10 
percent) disability rating for hypertension, as required for 
this presumption, requires a diastolic pressure of 
predominantly 100 or more or a systolic pressure of 
predominantly 160 or more, neither of which is shown here.  
In sum, service connection for hypertension on a presumptive 
basis is not warranted in this case.

Instead, the record shows that hypertension was first 
diagnosed in June 2006, more than 15 years after the 
Veteran's military service had ended.  The lapse of so many 
years between the conclusion of his military service and 
initial diagnosis also is probative evidence against this 
claim.  See Maxson, 230 F.3d at 1330.  The Board also 
emphasizes that none of the medical records in the claims 
file includes a medical nexus opinion etiologically relating 
the Veteran's hypertension to his military service, including 
to his presumed exposure to Agent Orange in Vietnam.  And 
just as when adjudicating his claim for COPD, he does not 
have the necessary medical training and expertise to provide 
a probative opinion himself on this determinative issue of 
causation.  See Maggitt and Watson, both supra. 

The Board thus concludes that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  38 U.S.C.A.§ 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.

D.  Liver Lesions

A computerized tomography (CT) scan performed in November 
2006 revealed two small cysts on the Veteran's liver.  An 
ultrasound performed in March 2007 showed diffuse fatty 
infiltration with no focal or discrete lesions.  In this 
appeal he is requesting service connection based on these 
clinical findings.

It is important for the Veteran to understand that service 
connection is not warranted for these clinical findings 
because they have not been attributed to any underlying 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1 (2009).  See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A mere 
symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  See 
also, for example, 61 Fed. Reg. 20440, 20445 (May 7, 1996), 
indicating that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and not, in and of themselves, ratable 
disabilities for VA compensation purposes..

Since the two small cysts on the Veteran's liver have not 
been identified as a manifestation of an underlying liver 
disability, such as cancer or some other liver disease, they 
do not, in and of themselves, constitute a "disability" for 
which service connection may be granted.  Indeed, no symptoms 
related to this cyst have been identified.  Brammer, 3 Vet. 
App. at 225; Sanchez-Benitez, 13 Vet. App. at 287. 

So, in conclusion, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of entitlement to 
service connection for liver lesions.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53- 56.  Accordingly, the appeal of this claim is denied.

III.  Higher Initial Rating for the Type II Diabetes Mellitus

Unlike his claims for COPD and hypertension, the Veteran's 
service in the Republic of Vietnam during the Vietnam era and 
his presumed exposure to Agent Orange while there resulted in 
the eventual grant of presumptive service connection for 
Type II (adult-onset) Diabetes Mellitus because this is one 
of the conditions listed as a presumptive disease under 
38 C.F.R. § 3.309(e).

The RO's August 2007 decision granting service connection 
assigned an initial 10 percent rating for this disability.  
The Veteran appealed that decision, requesting a higher 
initial rating.  See Fenderson, 12 Vet. App at 125-26 
(holding that, when a Veteran timely appeals his initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's Type II Diabetes Mellitus was rated as 10-
percent disabling under Diagnostic Code (DC) 7913.  Under 
this code, a 10 percent rating is warranted if the diabetes 
is manageable by a restricted diet only.  A higher 20 percent 
rating is assigned if the diabetes requires insulin and a 
restricted diet, or where oral hypoglycemic agents and a 
restricted diet are required.  The next higher rating of 
40 requires insulin, a restricted diet, and regulation of 
activities.  An even higher 60 percent rating is assigned 
when this condition requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice monthly visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Lastly, a 100 percent rating is 
assigned for more severe symptoms, but also requires that the 
Veteran be on insulin.  See 38 C.F.R. § 4.119, DC 7913.



According to Note (1) in this code, evaluate compensable 
complications of the diabetes separately unless they are part 
of the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  Note (2) 
indicates that, when diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes.  Id.

Applying these criteria to the facts of this case, the Board 
finds no basis to assign an initial rating higher than 10 
percent for the Veteran's Type II Diabetes Mellitus.  The 
record shows that his diabetes requires only a restricted 
diet, but has never required insulin, oral hypoglycemic 
agents, or that he regulate his activities.

"Regulation of activities" is defined by 38 C.F.R. § 4.119, 
DC 7913, as the "avoidance of strenuous occupational and 
recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-
364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Here, the Board has reviewed numerous VA outpatient treatment 
records dated since March 2007, when diabetes mellitus was 
first diagnosed.  These records show this condition has been 
treated and controlled with a restricted diet.  But nowhere 
do these records refer to insulin, oral hypoglycemic agents, 
or regulation of activities.  Indeed, the Veteran himself 
acknowledged during his July 2009 hearing testimony that he 
takes no medication (including insulin) for his diabetes 
mellitus, and that he adequately controls it with a 
restricted diet.

Since the Veteran's Type II Diabetes Mellitus requires only 
that he follow a restricted diet - without the need for 
insulin, hypoglycemic agents, or regulation of activities - 
the Board finds that it was properly rated initially at the 
10-percent level.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (indicating that use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met).

And because the preponderance of the evidence is against the 
Veteran's claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert, 1 Vet. App. at 53-56 (1990).  Thus, the appeal of 
this claim is denied.

The Board also finds that the schedular 10 percent rating is 
not inadequate, such that the claim should be referred to the 
Under Secretary for Benefits or the Director of Compensation 
and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  See 
also Thun v. Peake, 22 Vet. App. 111 (2008).  As explained, 
the Veteran has only needed to restrict his diet to 
effectively manage his diabetes, so he has not required the 
several other modalities of treatment so as to warrant even a 
higher schedular ratings, much less shown that his schedular 
rating does not sufficiently contemplate the severity and 
extent of his associated disability - meaning go above and 
beyond that considered by his schedular rating.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  In other words, there is no 
indication his diabetes has caused marked interference with 
his employment.  There also is no indication his diabetes has 
required frequent hospitalization so as to otherwise render 
impractical the application of the regular schedular 
standards.  Instead, all of his evaluation and treatment for 
this condition has been on an outpatient basis, not as an 
inpatient, certainly not a frequent inpatient.  So extra-
schedular consideration is not warranted in this instance.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



IV.  Higher Initial Rating for Tinnitus

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202 (2009).  Withdrawal may be made by the appellant or by 
his or her authorized representative. 38 C.F.R. § 20.204 
(2009).

At the outset of his July 2009 hearing, the Veteran indicated 
he was withdrawing his claim for an initial rating higher 
than 10 percent for tinnitus.  His current rating for his 
tinnitus, 10 percent, is the highest possible schedular 
rating he may receive for this condition.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2009).  See also Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).  He also submitted a 
statement during the hearing reiterating this withdrawal of 
this claim.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration concerning this 
claim.  Accordingly, the Board does not have jurisdiction to 
review the appeal of this claim and it is dismissed.


ORDER

The claims for service connection for COPD, hypertension, and 
liver lesions, including due to exposure to Agent Orange, are 
denied.

The claim for an initial rating higher than 10 percent for 
Type II Diabetes Mellitus also is denied.

The claim for an initial rating higher than 10 percent for 
tinnitus is dismissed.




REMAND

The Board finds that additional evidentiary development is 
needed before it may adjudicate the remaining claims for:  
(i) service connection for degenerative joint disease of the 
knees, hips, lumbar spine, cervical spine, shoulders, and 
hands, including due to Agent Orange exposure; (ii) an 
initial rating higher than 50 percent for PTSD; and (iii) a 
rating higher than 10 percent for residuals of an injury to 
the left great toe with degenerative arthritis.

I.  Service Connection for Degenerative Joint 
Disease of the Knees, Hips, Lumbar Spine, 
Cervical Spine, Shoulders, and Hands

The Veteran has received a diagnosis of osteoarthritis (also 
referred to as degenerative joint disease) affecting numerous 
joints - including his knees, hips, lumbar spine, cervical 
spine, shoulders, and hands.  In his hearing testimony, 
he claims his arthritis is "traumatic," specifically, the 
result of an injury during service in 1976 or thereabouts 
when he landed in a tree during a parachute jump.  He also 
attributes this disease to 20 years of service in the 
infantry, rather constantly requiring various types of 
strenuous activities that placed undue stress on these 
joints.

It appears, however, that outstanding VA and/or private 
treatment records exist which need to be obtained before the 
Board may adjudicate these claims.  The record indicates the 
Veteran had back surgery in 2000 and 2002, that he had a 
total left knee replacement in 2007, and that he had shoulder 
surgery in October 2008.  However, since none of these 
potentially relevant records are in the claims file for 
consideration in this appeal, attempts need to be made to 
obtain them.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's (AOJ's)] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.").  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (indicating VA has constructive, if 
not actual, notice of the existence of these additional VA 
treatment records).

After attempting to obtain these records, the Veteran also 
should be afforded a VA examination to determine whether he 
has degenerative joint disease of his knees, hips, lumbar 
spine, cervical spine, shoulders, and hands as a result of 
his military service and specifically on account of the type 
of trauma alleged.  This examination is required based on the 
following facts.  He testified under oath during his hearing 
that he injured his back in 1976 after landing in a tree 
during a parachute jump.  Although this specific incident is 
not mentioned in any of his service treatment records, these 
records show he was seen in November 1981 and August 1988 for 
complaints of low back pain.  The diagnosis in August 1988 
was acute low back strain.  

During an October 1991 VA examination, shortly after he 
retired from active duty, the Veteran also reported low back 
pain due to the alleged parachute-jump incident in service.  
The VA examiner then indicated that a separate 
musculoskeletal examination would be provided to evaluate the 
Veteran's complaints, since the examination initially was 
scheduled to assess his left foot disability.  But for 
reasons unknown, this recommended musculoskeletal examination 
to evaluate his complaints of low back pain was never 
performed.  Consequently, there was no resulting diagnosis 
pertaining to his spine or any indication of whether he has 
additional, associated disability.  

And as already mentioned, the Veteran apparently has since 
had back surgery in 2000 and 2002.  VA outpatient treatment 
records show he was eventually diagnosed with osteoarthritis 
of multiple joints in 2003.  Later dated records list 
diagnoses of:  (i) arthritis of the hands and feet, (ii) 
generalized osteoarthritis, after complaining of pain in his 
ankles, hips, wrists, elbows, and shoulders, (iii) 
osteoarthritis, after complaining of pain in his knees and 
hands, (iv) osteoarthritis of the knees, (v) arthritis of the 
cervical spine, (vi) osteoarthritis of most joints in the 
body, especially the hands, knees, and back, (vii) 
osteoarthritis of the hands; and (viii) degenerative disc 
disease of the lumbar spine at L4-5.



In light of these several findings, the Board believes the 
Veteran should be provided VA compensation examination to 
confirm he has arthritis in his knees, hips, lumbar spine, 
cervical spine, shoulders, and hands, and for a medical nexus 
opinion regarding its etiology - especially in terms of 
whether it is attributable to his military service and the 
type of "trauma" alleged.  See 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (indicating that VA should obtain a 
medical nexus opinion when necessary to decide a claim).

II.  Increased Rating for Residuals of an 
Injury to the Left Great Toe with 
Degenerative Arthritis

Since additional treatment records may be obtained that 
pertain to the Veteran's service-connected left great toe 
disability, this claim also must be remanded so the RO/AMC 
can consider these additional records.  See Bell, supra.  But 
more importantly, the Board finds that this disability should 
be reexamined to reassess its severity.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

This disability was examined by VA in May 2007.  However, the 
Board finds that this examination is inadequate for rating 
purposes.  The examiner noted the Veteran required a cane to 
ambulate, that he was unable to stand for more than a few 
minutes at a time, and that he was unable to walk more than a 
few yards.  These limitations suggest a significant level of 
disability; however, it is unclear whether these limitations 
are due to his service-connected left great toe disability 
or, instead, his many other disabilities, including his 
noteworthy right and left knee disabilities.  Therefore, 
another VA examination is needed to determine the severity of 
his left great toe disability.  Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  It would also be helpful if the examiner 
could attempt to characterize this disability as either 
moderate, moderately severe, or severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  See also Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).  

III.  Increased Rating for PTSD

The Board finds that additional evidentiary development is 
also needed before it may properly evaluate the severity of 
the Veteran's PTSD.  He was afforded a VA psychiatric 
examination in May 2007, when he was still trying to 
establish his underlying entitlement to service connection.  
So the primary focus of that examination was determining 
whether he had this condition and, if so, whether it was 
attributable to a stressful incident during or coincident 
with his military service.  38 C.F.R. § 3.304(f).  Less 
important at the time was the severity of this condition, 
which is now the issue on appeal since he is requesting a 
higher initial rating for this disability.  Fenderson, 12 
Vet. App. at 125-26.  He also testified during his July 2009 
hearing that his PTSD had worsened over the last three years, 
so even since that May 2007 VA psychiatric examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The VA examiner also provided conflicting information.  On 
the one hand, he indicated the Veteran's PTSD did not cause 
total social and occupational impairment.  But, on the other 
hand, he assigned a Global Assessment of Functioning (GAF) 
score of 48.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  According to the DSM-IV, a GAF score between 41 and 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).

So, under these circumstances, another VA examination is 
needed to reassess the severity of this condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding 
that the Board should have ordered contemporaneous 
examination of the Veteran because a 23-month old examination 
was too remote in time to adequately support the decision in 
an appeal for an increased rating).  See, too, Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is 
no additional medical evidence that adequately addresses the 
level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran to provide the names 
and addresses of all health care 
providers, VA and private, which have 
treated his multiple-joint arthritis.  
And with his authorization, obtain all 
outstanding records that he identifies.  
This includes, but is not limited to, 
any additional records concerning surgery 
on his shoulders, knees, and spine, which 
have not previously been obtained and 
associated with his VA claims file for 
consideration.  If any requested records 
are unavailable or the search for any 
such records otherwise yields negative 
results and further attempts to obtain 
these records would be futile, then this 
should be clearly documented in the 
claims file and the Veteran appropriately 
notified.  38 C.F.R. § 3.159(c)(1), 
(c)(2) and (c)(3).

2.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of any disorders involving his 
knees, hips, lumbar spine, cervical 
spine, shoulders, and hands.  To 
facilitate making this important 
determination, the claims file, including 
a complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.

Following a review of the Veteran's 
claims file, completion of the physical 
examination, and receipt of all 
diagnostic or other test results, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(meaning 50 percent or greater 
probability) that any current disorders 
involving the Veteran's knees, hips, 
lumbar spine, cervical spine, shoulders, 
and hands, especially arthritis, are 
related to his military service, and more 
specifically, to trauma he says he 
sustained in 1976 or thereabouts during a 
parachute jump when he supposedly landed 
in a tree.  The designated examiner is 
advised to consider the Veteran's 
statements, his service treatment records 
showing treatment for a back strain in 
1981 and 1988, his complaints of low back 
pain during his October 1991 VA 
examination, and his post-service medical 
records, including any additional records 
that may be obtained as a result of this 
remand.  

If it is determined the Veteran's low 
back disorder is at least as likely as 
not attributable to his military service, 
and in particular to the alleged 
parachuting injury mentioned, then the 
examiner should also comment on whether 
it also is at least as likely as not that 
any other disorders involving the hips, 
knees, cervical spine, shoulders are 
directly attributable to that parachuting 
injury or, alternatively, were 
secondarily either caused or chronically 
aggravated by the service-related 
low back disorder.  

The examiner must discuss the rationale 
for all opinions and conclusions 
expressed, whether favorable or 
unfavorable.

3.  A VA orthopedic examination also is 
needed to reassess the severity and 
manifestations of the residuals of the 
injury to the Veteran's left great toe 
with degenerative arthritis.  Conduct all 
diagnostic testing and evaluation needed 
to make this determination.  The claims 
file, including a complete copy of this 
remand, must be made available to the 
examiner for a review of the Veteran's 
pertinent medical and other history.

Based on the review of this evidence and 
personal clinical evaluation, the 
examiner should indicate what specific 
symptoms are attributable to the service-
connected left great toe disability, as 
opposed to the Veteran's other orthopedic 
disabilities, such as affecting his 
knees, including specifying whether the 
left great toe disability impedes or 
impairs his ability to ambulate 
independently versus needing to use a 
cane or other assistive device.  The 
examiner should also attempt to 
characterize the severity of the left 
great toe disability as either moderate, 
moderately severe, or severe.  
See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  If it is not possible or feasible 
to make this differentiation, 
the examiner is asked to expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.



4.  As well, schedule the Veteran for 
another VA psychiatric examination to 
reassess the severity and manifestations 
of his PTSD as determined by the 
applicable rating criteria.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  Conduct all diagnostic testing 
and evaluation needed to make this 
determination.  The claims file, 
including a complete copy of this remand, 
must be made available to the examiner 
for a review of the Veteran's pertinent 
medical and other history.

Based on the review of this evidence and 
personal clinical evaluation, the 
examiner should indicate what specific 
symptoms are attributable to the service-
connected PTSD, as opposed to those 
referable to any other condition (mental 
and/or physical) identified during the 
examination.  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

Assign an Axis V GAF score consistent 
with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders and explain 
what the assigned score means.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the service-connected PTSD versus 
other conditions (whether mental and/or 
physical). 

The examiner also should comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
including especially the impact this 
condition has on his ability to work 
(engage in substantially gainful 
employment).  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.

5.  Then readjudicate these claims in 
light of the additional evidence.  If 
these claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before returning the file to 
the Board for further appellate 
consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


